Exhibit 10.1


SCIENTIFIC GAMES CORPORATION
2003 Incentive Compensation Plan
as Amended and Restated June 12, 2019
1.    Purpose. The purpose of this 2003 Incentive Compensation Plan, as amended
and restated (the “Plan”), is to assist Scientific Games Corporation, a Nevada
corporation (the “Company”), and its subsidiaries in attracting, retaining,
motivating and rewarding executives, directors, employees, and other persons who
provide services to the Company and/or its subsidiaries, to provide for
equitable and competitive compensation opportunities, to encourage long-term
service, to recognize individual contributions and reward achievement of Company
goals, and promote the creation of long-term value for stockholders by closely
aligning the interests of participants with those of stockholders. The Plan
authorizes stock-based and cash-based performance incentives for participants,
to encourage such persons to expend their maximum efforts in the creation of
stockholder value.
2.    Definitions. For purposes of the Plan, the following terms shall be
defined as set forth below, in addition to such terms defined in Section 1
hereof:
(a)    “409A Awards” means Awards that constitute a deferral of compensation
under Code Section 409A.
(b)    “Award” means any award of Options, SARs, Restricted Stock, Deferred
Stock, Stock granted as a bonus or in lieu of another award, Dividend
Equivalents, Other Stock-Based Award or Performance Award together with any
other right or interest granted to a Participant under the Plan.
(c)    “Bally Merger Agreement” means the Agreement and Plan of Merger, dated as
of August 1, 2014 by and among the Company, Scientific Games Nevada, Inc.,
Scientific Games International, Inc. and Bally Technologies, Inc.
(d)    “Bally Stock” means shares of common stock of Bally Technologies, Inc.,
par value $0.10 per share.
(e)    “Beneficiary” means the person, persons, trust, or trusts which have been
designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Plan upon such Participant’s death to the extent permitted under Section 10(b)
hereof. If, upon a Participant’s death, there is no designated Beneficiary or
surviving designated Beneficiary, then the term Beneficiary means the person,
persons, trust, or trusts entitled by will or the laws of descent and
distribution to receive such benefits.
(f)    “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 under the Exchange Act and any successor to such Rule.
(g)    “Board” means the Company’s Board of Directors.
(h)    “Change in Control” means Change in Control as defined with related terms
in Section 9 hereof.
(i)    “Change in Control Price” means the amount calculated in accordance with
Section 9(c) hereof.
(j)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations,
proposed regulations and other applicable guidance or pronouncement of the
Department of the Treasury and Internal Revenue Service.







--------------------------------------------------------------------------------




(k)    “Committee” means the Compensation Committee of the Board, the
composition and governance of which is established in the Committee’s Charter as
approved from time to time by the Board and other corporate governance documents
of the Company, or another committee or subcommittee of the Board as appointed
by the Board, the extent permitted by applicable law. No action of the Committee
shall be void or deemed to be without authority due to the failure of any
member, at the time the action was taken, to meet any qualification standard set
forth in the Committee’s Charter or the Plan.
(l)    “Continuing Company” means the entity resulting from the consummation of
a transaction involving the Company, including a corporation or entity that, as
a result of such transaction, owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries.
(m)    “Deferred Stock” means a conditional right, granted to a Participant
under Section 6(e) hereof, to receive Stock, at the end of a specified vesting
and/or deferral period.
(n)    “Dividend Equivalent” means a conditional right, granted to a Participant
under Section 6(g) hereof, to receive cash, Stock, other Awards, or other
property equal in value to dividends paid with respect to a specified number of
shares of Stock.
(o)    “Effective Date” means June 23, 2003.
(p)    “Effective Time” shall have the meaning set forth in the Bally Merger
Agreement.
(q)    “Eligible Person” means each executive officer and other officer or
employee of the Company or any of its subsidiaries or affiliates, including each
such person who may also be a director of the Company, each non-employee
director of the Company, each other consultant or adviser who provides
substantial services to the Company and/or its subsidiaries or affiliates and
who is designated as eligible by the Committee, and any person who has been
offered employment by the Company or a subsidiary or affiliate, provided that
such prospective employee may not receive any payment or exercise any right
relating to an Award until such person has commenced employment with the Company
or a subsidiary or affiliate. An employee on leave of absence may be considered
as still in the employ of the Company or a subsidiary or affiliate for purposes
of eligibility for participation in the Plan.
(r)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.
(s)    “Fair Market Value” means, as of any given date, the fair market value of
Stock, Awards, or other property as determined in good faith by the Committee or
under procedures established by the Committee. Unless otherwise determined by
the Committee, the Fair Market Value of Stock shall be the average of the high
and low sales prices of Stock on a given date or, if there are no sales on that
date, on the latest previous date on which there were sales, reported for
composite transactions in securities listed on the principal trading market on
which Stock is then listed. Fair Market Value relating to the exercise price or
grant price of any Option or SAR that is intended to be a Non-409A Award shall
conform to requirements under Code Section 409A.
(t)    “Incentive Stock Option” or “ISO” means any Option intended to be and
designated as an incentive stock option within the meaning of Code Section 422
or any successor provision thereto.
(u)    “Legacy Bally Awards” means awards of restricted stock units granted
under the Legacy Bally Plan prior to the Merger Closing Date, and which remain
outstanding as of the Effective Time.
(v)    “Legacy Bally Plan” means the Bally Technologies, Inc. 2010 Long-Term
Incentive Plan (amended and restated as of October 22, 2013), which was
consolidated with and into the Plan and became a sub-plan under the Plan as of
the Effective Time.


2



--------------------------------------------------------------------------------




(w)    “Legacy Bally Shares” means Stock equal to the sum of (A) 3,400,000
(which represents that number of shares of Bally Stock from the Legacy Bally
Plan, as converted, assumed under the Plan and not related to Legacy Bally
Awards) and (B) the product of (i) the number of shares of Bally Stock subject
to outstanding Legacy Bally Awards as of the Effective Time and (ii) the
quotient of (x) the per share closing price of Bally Stock on the Merger Closing
Date (or if such day is not a trading day, the trading day immediately preceding
the Merger Closing Date and (y) the per share closing price of Stock on the
Merger Closing Date (or if such day is not a trading day, the trading day
immediately preceding the Merger Closing Date), with any fractional shares
rounded down to a whole number of shares of Stock.
(x)    “Legacy WMS Plan” means the Scientific Games Corporation Incentive Plan
(2013 Restatement), which was assumed by the Company upon consummation of the
merger in which WMS Industries, Inc. became a subsidiary of the Company (on
October 18, 2013).
(y)    “Merger Closing Date” shall have the meaning set forth in the Bally
Merger Agreement.
(z)    “Non-409A Awards” means Awards that do not constitute a deferral of
compensation under Code Section 409A. Although the Committee retains authority
under the Plan to grant Awards on terms that will qualify them as 409A Awards,
Awards will be interpreted in a manner such that they will qualify as Non-409A
Awards (with conforming terms, as provided in Section 10(h) hereof) unless
otherwise expressly specified by the Committee.
(aa)    “Option” means a conditional right, granted to a Participant under
Section 6(b) hereof, to purchase Stock or other Awards at a specified price
during specified time periods.
(bb)    “Other Stock-Based Awards” means Awards granted to a Participant under
Section 6(h) hereof.
(cc)    “Participant” means a person who has been granted an Award under the
Plan which remains outstanding, including a person who is no longer an Eligible
Person.
(dd)    “Performance Award” means a conditional right, granted to a Participant
under Section 7 hereof, to receive cash, Stock or other Awards or payments, as
determined by the Committee, based upon the achievement of performance criteria
specified by the Committee.
(ee)    “Performance Goals” means: (1) earnings per share (basic or fully
diluted); (2) revenues; (3) earnings, before or after taxes, from operations
(generally or specified operations), before or after interest expense,
depreciation, amortization, incentives, or extraordinary or special items or
other adjustments; (4) cash flow, free cash flow, cash flow return on investment
(discounted or otherwise), net cash provided by operations, or cash flow in
excess of cost of capital; (5) return on net assets, return on assets, return on
investment, return on capital, return on equity; (6) economic value created; (7)
operating margin or operating expense; (8) net income; (9) Stock price or total
stockholder return; and (10) strategic business criteria, consisting of one or
more objectives based on meeting specified market penetration, geographic
business expansion goals, new products, ventures or facilities, cost targets,
internal controls, compliance, customer satisfaction and services, human
resources management, supervision of litigation and information technology and
goals relating to acquisitions or divestitures of subsidiaries, affiliates,
joint ventures or facilities, in each case, in absolute terms, as a goal
relative to performance in prior periods or as a goal compared to the
performance of one or more comparable companies or an index covering multiple
companies.
(ff)    “Permitted Transferees” means, with respect to any person that is a
natural person (and any Permitted Transferee of such person), (i) such person’s
immediate family, including his or her spouse, ex-spouse, children,
step-children and their respective lineal descendants, (ii) the estate of Ronald
O. Perelman and (iii) any other trust or other legal entity the beneficiary of
which is such person’s immediate family, including his or her spouse, ex-spouse,
children, stepchildren or their respective lineal descendants.


3



--------------------------------------------------------------------------------




(gg)    “Plan Merger Date” means the date on which Company stockholders approved
the 2013 amendment and restatement of the Plan, which is the effective date of
the merger of the Legacy WMS Plan into the Plan.
(hh)    “Plan Consolidation Date” means the date on which the Company
stockholders approve the amendment to the Plan, which was approved by the Board
on April 24, 2015.
(ii)    “Preexisting Plan” mean the Company’s 1997 Incentive Compensation Plan,
as amended and restated.
(jj)    “Restricted Stock” means Stock granted to a Participant under Section
6(d) hereof, that is subject to certain restrictions and to a risk of
forfeiture.
(kk)    “Rule 16b-3” means Rule 16b-3, as from time to time in effect and
applicable to the Plan and Participants, promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act.
(ll)    “Stock” means the Company’s Common Stock, $0.001 par value, and such
other securities as may be substituted (or resubstituted) for Stock pursuant to
Section 10(c) hereof.
(mm)    “Stock Appreciation Rights” or “SAR” means a conditional right granted
to a Participant under Section 6(c) hereof.
(nn)    “Voting Securities” means voting securities of an entity, which in the
case of a corporation, shall mean those securities eligible to vote for the
election of the corporation’s board of directors.
3.    Administration.
(a)    Authority of the Committee. Except as otherwise provided below, the Plan
shall be administered by the Committee. The Committee shall have full and final
authority, in each case subject to and consistent with the provisions of the
Plan, to select Eligible Persons to become Participants, grant Awards, determine
the type, number, and other terms and conditions of, and all other matters
relating to, Awards, prescribe Award agreements (which need not be identical for
each Participant) and rules and regulations for the administration of the Plan,
construe and interpret the Plan and Award agreements and correct defects, supply
omissions, or reconcile inconsistencies therein, and to make all other decisions
and determinations as the Committee may deem necessary or advisable for the
administration of the Plan. The foregoing notwithstanding, the Board shall
perform the functions of the Committee for purposes of granting Awards under the
Plan to non-employee directors, and may perform any function of the Committee
under the Plan for any purpose (subject to Nasdaq Listing Rule 5635(c)),
including for the purpose of ensuring that transactions under the Plan by
Participants who are then subject to Section 16 of the Exchange Act in respect
of the Company are exempt under Rule 16b-3. In any case in which the Board is
performing a function of the Committee under the Plan, each reference to the
Committee herein shall be deemed to refer to the Board, except where the context
otherwise requires. Any action of the Committee shall be final, conclusive and
binding on all persons, including the Company, its subsidiaries, Participants,
Beneficiaries, transferees under Section 10(b) hereof, or other persons claiming
rights from or through a Participant, and stockholders.
(b)    Manner of Exercise of Committee Authority. The Committee may act through
subcommittees, including for purposes of perfecting exemptions under Rule 16b-3,
in which case the subcommittee shall be subject to and have authority under the
charter applicable to the Committee, and the acts of the subcommittee shall be
deemed to be acts of the Committee hereunder. The Committee may otherwise act
with members of the Committee abstaining or recusing themselves to ensure
compliance with regulatory requirements or to promote effective governance, as
determined by the Committee. The express


4



--------------------------------------------------------------------------------




grant of any specific power to the Committee, and the taking of any action by
the Committee, shall not be construed as limiting any power or authority of the
Committee. The Committee may delegate to officers or managers of the Company or
any subsidiary or affiliate, or committees thereof, the authority, subject to
such terms as the Committee shall determine, to perform such functions,
including administrative functions, as the Committee may determine, to the
fullest extent permitted under Section 78.200 and other applicable provisions of
the Nevada Revised Statutes. The Committee may appoint agents to assist it in
administering the Plan.
(c)    Limitation of Liability. The Committee and each member thereof, and any
person acting pursuant to authority delegated by the Committee, shall be
entitled, in good faith, to rely or act upon any report or other information
furnished by any executive officer, other officer or employee of the Company or
a subsidiary or affiliate, the Company’s independent auditors, certified public
accountants, consultants or any other agents assisting in the administration of
the Plan. Members of the Committee, any person acting pursuant to authority
delegated by the Committee, and any officer or employee of the Company or a
subsidiary or affiliate acting at the direction or on behalf of the Committee or
a delegee shall not be personally liable for any action or determination taken
or made in good faith with respect to the Plan, and shall, to the extent
permitted by law, be fully indemnified and protected by the Company with respect
to any such action or determination. The foregoing right of indemnification
shall not be available to the extent that a court of competent jurisdiction in a
final judgment or other final adjudication, in either case not subject to
further appeal, determines that the acts or omissions of the person seeking
indemnity giving rise to the indemnification claim resulted from such person’s
bad faith, fraud or willful criminal act or omission. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled pursuant to the Company’s organizational
documents relating to the creation and governance of the Company or the
Committee, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.
4.    Shares Available Under the Plan.
(a)    Number of Shares Available for Delivery. Subject to adjustment as
provided in Section 10(c) hereof, the total number of shares of Stock reserved
and available for delivery in connection with Awards under the Plan, all of
which may be granted as ISOs, shall be equal to the sum of (i) 17,000,000 plus
the number of shares that, under the Preexisting Plan, were available at the
Effective Date or thereafter have or will become available plus, (ii) from and
after the Plan Merger Date, the number of shares that, under the Legacy WMS
Plan, were available at the Plan Merger Date for delivery in connection with
outstanding awards and 0.555 times the number of shares that, under the Legacy
WMS Plan, remained available for future grants of equity awards, plus (iii) the
Legacy Bally Shares. Any shares of Stock delivered under the Plan shall consist
of authorized and unissued shares or treasury shares.
(b)    Share Counting Rules. Subject to the provisions of this Section 4(b), the
Committee may adopt reasonable counting procedures to ensure appropriate
counting, avoid double counting and make adjustments if the number of shares of
Stock actually delivered differs from the number of shares previously counted in
connection with an Award. Any shares which are (i) underlying an Option or SAR
which is cancelled or terminated without having been exercised, including due to
expiration or forfeiture, (ii) subject to an Award (other than an Option or SAR)
which is cancelled, terminated or forfeited, (iii) not delivered to a
Participant because all or a portion of the Award is settled in cash, (iv)
withheld upon exercise of an Option to satisfy the exercise price (including the
Option shares equal to the number of shares separately surrendered to pay the
exercise price), (v) subject to a SAR but in excess of the number of shares
actually delivered to the Participant upon exercise of the SAR, or (vi) withheld
in connection with an Award to satisfy tax withholding obligations, shall in
each case again be available for Awards under the Plan. Shares repurchased on
the open market with the proceeds from the exercise of an Option may not again
be made available for Awards under the Plan. For purposes of determining the
number of shares that become available under the Preexisting Plan or the Legacy
WMS Plan, the share counting rules applicable to outstanding Awards under this
Plan shall apply in the same way to outstanding awards originally granted under
the Preexisting Plan or the Legacy WMS Plan. The payment of dividends and
Dividend Equivalents,


5



--------------------------------------------------------------------------------




other than in shares of Stock, in conjunction with outstanding Awards shall not
be counted against the shares available for Awards under the Plan. In addition,
in the case of any Award granted in substitution for an award of a company or
business acquired by the Company or a subsidiary or affiliate, shares issued or
issuable in connection with such substitute Award shall not be counted against
the number of shares reserved under the Plan, but shall be available under the
Plan by virtue of the Company’s assumption of the plan or arrangement of the
acquired company or business except as may be required by reason of Section 422
of the Code. (however, the shares subject to outstanding Awards granted under
the Legacy WMS Plan and the Legacy Bally Awards are not subject to this
provision as a result of the merger of the Legacy WMS Plan and the Legacy Bally
Plan into this Plan). This Section 4(b) shall apply to the number of shares
reserved and available for ISOs only to the extent consistent with applicable
regulations relating to ISOs under the Code. This Section 4(b) will apply to
Awards and awards outstanding, and transactions and events relating to Awards
and awards, on and after June 7, 2011; with regard to transactions and events
relating to Awards and awards before June 7, 2011, the share counting rules in
the 2003 Plan as then in effect applied. Because shares will count against the
number reserved in Section 4(a) upon delivery (or later vesting) and subject to
the share counting rules under this Section 4(b), the Committee may determine
that Awards may be outstanding that relate to more shares than the aggregate
remaining available under the Plan, so long as Awards will not result in
delivery and vesting of shares in excess of the number then available under the
Plan.
5.    Eligibility; Per-Person Award Limitations.
(a)    Grants to Eligible Persons. Awards may be granted under the Plan only to
Eligible Persons.
(b)    Annual Per-Person Award Limitations. In each calendar year during any
part of which the Plan is in effect, an Eligible Person may be granted Awards
under each of Sections 6(b), 6(c), 6(d), 6(e), 6(f), 6(g), and 6(h) (including
Performance Awards under Section 7 based on Awards authorized by each referenced
subsection) relating to a number of shares of Stock up to his or her Annual
Limit. A Participant’s Annual Limit, in any year during any part of which the
Participant is then eligible under the Plan, shall equal 1,500,000 shares plus
the amount of the Participant’s unused Annual Limit relating to the same type of
Award as of the close of the previous year, subject to adjustment as provided in
Section 10(c). In the case of a cash-denominated Award for which the limitation
set forth in the preceding sentence would not operate as an effective limitation
(including a cash Performance Award under Section 7), an Eligible Person may not
be granted Awards authorizing the earning during any calendar year of an amount
that exceeds the Participant’s Annual Limit, which for this purpose shall equal
$3,000,000 plus the amount of the Participant’s unused cash Annual Limit as of
the close of the previous year (this limitation is separate and not affected by
the number of Awards granted during such calendar year subject to the limitation
in the preceding sentence). For this purpose, (i) “earning” means satisfying
performance conditions so that an amount becomes payable, without regard to
whether it is to be paid currently or on a deferred basis or continues to be
subject to any service requirement or other non-performance condition, and (ii)
a Participant’s Annual Limit is used to the extent a cash amount or number of
shares may be potentially earned or paid under an Award, regardless of whether
such amount or shares are in fact earned or paid.
(c)    Non-Employee Director Limits. Notwithstanding the foregoing, in each
calendar year during any part of which the Plan is in effect, the maximum
aggregate amount of cash and other property (valued at its Fair Market Value at
grant), including Awards, that may be paid or delivered to any one non-employee
director shall be equal to $750,000. For the avoidance of doubt, the Board may
award compensation in excess of this limit for individual non-employee directors
in consideration for additional services provided to the Company (e.g.,
consulting services), as the Board may determine in its discretion.






6



--------------------------------------------------------------------------------




6.    Specific Terms of Awards.
(a)    General. Awards may be granted on the terms and conditions set forth in
this Section 6. In addition, the Committee may impose on any Award or the
exercise thereof, at the date of grant or thereafter (subject to Sections 10(e)
and 10(h) hereof), such additional terms and conditions, not inconsistent with
the provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of employment by the
Participant and terms permitting a Participant to make elections relating to his
or her Award. The Committee shall retain full power and discretion to
accelerate, waive or modify, at any time, any term or condition of an Award that
is not mandatory under the Plan, subject to Section 10(h) hereof. The Committee
shall require the payment of lawful consideration for an Award to the extent
necessary to satisfy the requirements of the Nevada Revised Statutes, and may
otherwise require payment of consideration for an Award except as limited by the
Plan.
(b)    Options. The Committee is authorized to grant Options to Participants on
the following terms and conditions:
(i)    Exercise Price. The exercise price per share of Stock purchasable under
an Option shall be determined by the Committee, provided that such exercise
price shall be not less than the Fair Market Value of a share of Stock on the
date of grant of such Option except that, in connection with a merger,
consolidation or reorganization of the Company or any of its subsidiaries, the
Committee may grant Options with an exercise price per share less than the
market value of the Common Stock on the date of grant if such Options are
granted in exchange for, or upon conversion of, options to purchase capital
stock of any other entity which is a party to such merger, consolidation or
reorganization, and such Option so granted does not enlarge the aggregate
in-the-money value of the original award at the acquisition date.
(ii)    Time and Method of Exercise. The Committee shall determine the term of
the Option, subject to Section 8(b) hereof, and the time or times at which or
the circumstances under which an Option may be exercised in whole or in part
(including based on achievement of performance goals and/or future service
requirements), whether or not the Option will be a 409A Award or Non-409A Award,
the methods by which such exercise price may be paid or deemed to be paid, the
form of such payment (subject to Sections 10(h) and (i) hereof), including,
without limitation, cash, Stock (including Stock deliverable upon exercise,
other Awards or awards granted under other plans of the Company or any
subsidiary or affiliate, or other property (including through broker-assisted
“cashless exercise” arrangements, to the extent permitted by applicable law),
and the methods by or forms in which Stock will be delivered or deemed to be
delivered in satisfaction of Options to Participants (including, to the extent
permitted under Code Section 409A, deferred delivery of shares as mandated by
the Committee, with such deferred shares subject to any vesting, forfeiture or
other terms as the Committee may specify).
(iii)    ISOs. The terms of any ISO granted under the Plan shall comply in all
respects with the provisions of Code Section 422. ISOs may be granted only to
employees of the Company or any of its subsidiaries. To the extent that the
aggregate Fair Market Value (determined as of the time the Option is granted) of
the Stock with respect to which ISOs granted under this Plan and all other plans
of the Company and any subsidiary are first exercisable by any employee during
any calendar year shall exceed the maximum limit (currently, $100,000), if any,
imposed from time to time under Code Section 422, such Options shall be treated
as Options that are not ISOs.
(c)    Stock Appreciation Rights. The Committee is authorized to grant SARs to
Participants on the following terms and conditions:
(i)    Right to Payment. A SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of one share of Stock on the date of exercise over (B) the grant
price per share of the SAR as determined by the


7



--------------------------------------------------------------------------------




Committee, which grant price shall be not less than the Fair Market Value of a
share of Stock on the date of grant of such SAR.
(ii)    Other Terms. The Committee shall determine, at the date of grant or
thereafter, the term of each SAR, subject to Section 8(b) hereof, the time or
times at which and the circumstances under which an SAR may be exercised in
whole or in part (including based on achievement of performance goals and/or
future service requirements), the method of exercise, method of settlement, form
of consideration payable in settlement, method by or forms in which Stock will
be delivered or deemed to be delivered to Participants, whether or not the SAR
will be a 409A Award or Non-409A Award, and any other terms and conditions of
any SAR. The Committee may require that an outstanding Option be exchanged for a
SAR exercisable for Stock having vesting, expiration, and other terms
substantially the same as the Option.
(d)    Restricted Stock.    The Committee is authorized to grant Restricted
Stock to Participants on the following terms and conditions:
(i)    Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise, as the Committee may determine at the date of grant
or thereafter. Except to the extent restricted under the terms of the Plan and
any Award agreement relating to the Restricted Stock, a Participant granted
Restricted Stock shall have all of the rights of a stockholder, including the
right to vote the Restricted Stock and the right to receive dividends thereon
(subject to any mandatory reinvestment or other requirement imposed by the
Committee). During the restricted period applicable to the Restricted Stock,
subject to Section 10(b) hereof, the Restricted Stock may not be sold,
transferred, pledged, hypothecated, margined, or otherwise encumbered by the
Participant.
(ii)    Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment during the applicable restriction period, Restricted
Stock that is at that time subject to restrictions shall be forfeited and
reacquired by the Company; provided that the Committee may provide, by rule or
regulation or in any Award agreement, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock shall be
waived in whole or in part in the event of terminations resulting from specified
causes, and the Committee may in other cases waive in whole or in part the
forfeiture of Restricted Stock.
(iii)    Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and/or that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.
(iv)    Dividends and Splits. As a condition to the grant of an Award of
Restricted Stock, the Committee may require that any cash dividends paid on a
share of Restricted Stock be automatically reinvested in additional shares of
Restricted Stock or applied to the purchase of additional Awards under the Plan.
Stock distributed in connection with a Stock split or Stock dividend, and cash
or other property distributed as a dividend, shall be subject to restrictions
and a risk of forfeiture to the same extent as the Restricted Stock with respect
to which such Stock, cash or other property has been distributed.


8



--------------------------------------------------------------------------------




(e)    Deferred Stock. The Committee is authorized to grant Deferred Stock to
Participants, which are rights to receive Stock at the end of a specified
vesting and/or deferral period, subject to the following terms and conditions:
(i)    Award and Restrictions. Settlement of an Award of Deferred Stock shall
occur upon satisfaction of the vesting criteria and/or expiration of the
deferral period specified for such Deferred Stock by the Committee (or, if
permitted by the Committee, as elected by the Participant). Deferred Stock shall
be subject to such restrictions (which may include a risk of forfeiture) as the
Committee may impose, if any, which restrictions may lapse at the expiration of
the deferral period or at earlier specified times (including based on
achievement of performance goals and/or future service requirements), separately
or in combination, in installments or otherwise, as the Committee may determine.
(ii)    Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment during the applicable vesting and/or deferral period
or portion thereof to which forfeiture conditions apply (as provided in the
Award agreement evidencing the Deferred Stock), all Deferred Stock that is at
that time subject to vesting and/or deferral (other than a deferral at the
election of the Participant) shall be forfeited; provided that the Committee may
provide, by rule or regulation or in any Award agreement, or may determine in
any individual case, that restrictions or forfeiture conditions relating to
Deferred Stock shall be waived in whole or in part in the event of terminations
resulting from specified causes, and the Committee may in other cases waive in
whole or in part the forfeiture of Deferred Stock. Deferred Stock subject to a
risk of forfeiture may be called “restricted stock units” or otherwise
designated by the Committee.
(iii)    Dividend Equivalents. Unless otherwise determined by the Committee at
date of grant, Dividend Equivalents on the specified number of shares of Stock
covered by an Award of Deferred Stock shall be awarded. Such Dividend
Equivalents shall either accrue with respect to such Deferred Stock at the
dividend payment date in cash or in shares of Stock or additional Awards of
Deferred Stock having a Fair Market Value equal to the amount of such dividends,
in each case, subject to the same vesting and/or deferral conditions as the
underlying Award of Deferred Stock to which such Dividend Equivalents relate.
Dividend Equivalents accrued in cash may be deemed invested in such investment
vehicles as the Committee shall determine or permit the Participant to elect.
(f)    Bonus Stock and Awards in Lieu of Obligations. The Committee is
authorized to grant Stock as a bonus, or to grant Stock or other Awards in lieu
of obligations of the Company or a subsidiary or affiliate to pay cash or
deliver other property under the Plan or under other plans or compensatory
arrangements, subject to such terms as shall be determined by the Committee.
(g)    Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to a Participant, entitling the Participant to receive cash, Stock,
other Awards, or other property equivalent to all or a portion of the dividends
paid with respect to a specified number of shares of Stock. Dividend Equivalents
may be awarded on a free-standing basis or in connection with another Award. The
Committee may provide that Dividend Equivalents shall be paid or distributed
when accrued or shall be deemed to have been reinvested in additional Stock,
Awards, or other investment vehicles, and subject to restrictions on
transferability, risks of forfeiture and such other terms as the Committee may
specify. The foregoing notwithstanding, (i) dividends and dividend equivalents
will not be credited or payable with respect to an Option or SAR, except that
this provision will not limit adjustments authorized under Section 10(c) hereof;
and (ii) in the event Dividend Equivalents are awarded in connection with
another Award, the Participant shall receive such Dividend Equivalents only to
the extent that the applicable vesting criteria for such Award have been
satisfied and, in the case of Dividend Equivalents relating to a Performance
Award, such Dividend Equivalents shall be forfeitable to the extent the related
Performance Award remains forfeitable upon failure to achieve the specified
performance conditions.


9



--------------------------------------------------------------------------------




(h)    Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock, as deemed by the Committee to
be consistent with the purposes of the Plan, including, without limitation,
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Stock, purchase rights for Stock, Awards with value and
payment contingent upon performance of the Company or any other factors
designated by the Committee, and Awards valued by reference to the book value of
Stock or the value of securities of or the performance of specified subsidiaries
or affiliates. The Committee shall determine the terms and conditions of such
Awards. Stock delivered pursuant to an Award in the nature of a purchase right
granted under this Section 6(h) shall be purchased for such consideration, paid
for at such times, by such methods, and in such forms, including, without
limitation, cash, Stock, other Awards, or other property, as the Committee shall
determine.
7.    Performance Awards. The Committee is authorized to grant Performance
Awards on the terms and conditions specified in this Section 7. Performance
Awards may be denominated as a cash amount, number of shares of Stock, or
specified number of other Awards (or a combination) which may be earned upon
achievement or satisfaction of performance conditions specified by the
Committee. In addition, the Committee may specify that any other Award shall
constitute a Performance Award by conditioning the right of a Participant to
exercise the Award or have it settled, or the timing thereof, upon achievement
or satisfaction of such performance conditions as may be specified by the
Committee, including any Performance Goals; provided that, in the case of
non-employee directors, the Committee may grant cash retainers or other fees
that are not subject to performance conditions. The Committee may use such
business criteria and other measures of performance as it may deem appropriate
in establishing any performance conditions, and may exercise its discretion to
reduce or increase the amounts payable under any Award subject to performance
conditions, except in the case of any Performance Award denominated in shares at
the grant date (i.e., an Award classified as equity under Financial Accounting
Standards Board (FASB) Accounting Standards Codification 718 (“FASB ASC Topic
718”)), no discretion to increase the amounts payable (except as provided under
Section 10(c) hereof) shall be reserved unless such reservation of discretion is
expressly stated by the Committee at the time it acts to authorize or approve
the grant of such Performance Award.
8.    Certain Provisions Applicable to Awards.
(a)    Substitute Awards. Subject to the restrictions on “repricing” set forth
in Section 10(e) hereof, Awards granted under the Plan may, in the discretion of
the Committee, be granted in substitution or exchange for, any other Award or
any award granted under another plan of the Company, any subsidiary or
affiliate, or any business entity to be acquired by the Company or a subsidiary
or affiliate, or any other right of a Participant to receive payment from the
Company or any subsidiary or affiliate.
(b)    Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee; provided that in no event shall the term of any
Option or SAR exceed a period of ten years (or, in the case of an ISO, such
shorter term as may be required under Code Section 422).
(c)    Form and Timing of Payment under Awards; Deferrals. Subject to the terms
of the Plan (including Sections 10(h) and (i) hereof) and any applicable Award
agreement, payments to be made by the Company or a subsidiary upon the exercise
of an Option or other Award or settlement of an Award may be made in cash,
Stock, other Awards, or other property, and may be made in a single payment or
transfer, in installments, or on a deferred basis. The settlement of any Award
may be accelerated in the discretion of the Committee or upon occurrence of one
or more specified events (in addition to a Change in Control, subject to
Sections 10(h) and (i) hereof). Installment or deferred payments may be required
by the Committee (subject to Sections 10(e) and 10(h) hereof, including the
consent provisions thereof in the case of any deferral of an outstanding Award
not provided for in the original Award agreement) or permitted at the election
of the Participant on terms and conditions established by the Committee.
Payments may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or


10



--------------------------------------------------------------------------------




deferred payments or the grant or crediting of Dividend Equivalents or other
amounts in respect of installment or deferred payments denominated in Stock. Any
payment deferred pursuant to this Section 8(c) shall represent only an unfunded,
unsecured promise by the Company to pay the amount credited thereto to the
Participant in the future. In the case of any 409A Award that is vested and no
longer subject to a risk of forfeiture (within the meaning of Code Section 83)
and deferred at the election of the Participant, such Award will be distributed
to the Participant, upon application of the Participant, if the Participant has
had an unforeseeable emergency within the meaning of Code Sections
409A(a)(2)(A)(vi) and 409A(a)(2)(B)(ii), in accordance with Code Section
409A(a)(2)(B)(ii).
(d)    Additional Award Forfeiture Provisions. The Committee may condition a
Participant’s right to receive a grant of an Award, to exercise the Award, to
retain Stock acquired in connection with an Award, or to retain the profit or
gain realized by a Participant in connection with an Award, including cash
received upon sale of Stock acquired in connection with an Award, upon
compliance by the Participant with specified conditions relating to
non-competition, confidentiality of information relating to the Company,
non-solicitation of customers, suppliers, and employees of the Company,
cooperation in litigation, non-disparagement of the Company and its officers,
directors and affiliates, the absence of a restatement of the Company’s
financial statements, and other restrictions upon, or covenants of, the
Participant, including during specified periods following termination of
employment or service to the Company.
(e)    Exemptions from Section 16(b) Liability. With respect to a Participant
who is then subject to the reporting requirements of Section 16(a) of the
Exchange Act in respect of the Company, the Committee shall implement
transactions under the Plan and administer the Plan in a manner intended to
cause each transaction with respect to such Participant to be exempt from
liability under Rule 16b-3 or otherwise not subject to liability under Section
16(b), except that this provision shall not limit sales by such a Participant,
and such a Participant may elect to engage in other non-exempt transactions
under the Plan. The Committee may authorize the Company to repurchase any Award
or shares of Stock deliverable or delivered in connection with any Award
(subject to Section 10(i)) in order to avoid a Participant who is subject to
Section 16 of the Exchange Act incurring liability under Section 16(b). Unless
otherwise specified by the Participant, equity securities or derivative
securities acquired under the Plan which are disposed of by a Participant shall
be deemed to be disposed of in the order acquired by the Participant.
(f)    Prohibition on Loans. No term of an Award shall provide for a personal
loan to a Participant.
(g)    Forfeiture and Clawback Provisions. Each Award (including any proceeds,
gains or other economic benefit actually or constructively received by a
Participant upon any receipt or exercise of such Award or upon the receipt or
resale of any shares of Stock, cash or other property underlying such Award)
shall be subject to the provisions of any clawback policy implemented by the
Company, whether or not such clawback policy was in place at the time of grant
of such Award, to the extent set forth in such clawback policy and/or in the
agreement evidencing such Award.
9.    Change in Control.
(a)    Effect of “Change in Control.” In the event of a “Change in Control,” the
following provisions shall apply unless otherwise provided in the Award
agreement:
(i)    Any Award carrying a right to exercise that was not previously
exercisable and vested shall become fully exercisable and vested as of the time
of the Change in Control; except to the extent of any waiver by the Participant
and subject to applicable restrictions set forth in Section 10(a) hereof;
(ii)    The restrictions, deferral of settlement, and forfeiture conditions
applicable to any other Award granted under the Plan shall lapse, such Awards
shall be deemed fully vested as of the time of the Change in Control and, except
as otherwise provided in an award agreement or


11



--------------------------------------------------------------------------------




in the Plan, consideration in respect of such awards shall be payable within 60
days following the time of the Change in Control, in each case, except to the
extent of any waiver by the Participant and subject to applicable restrictions
set forth in Section 10(a) hereof; and
(iii)    With respect to any outstanding Award subject to achievement of
performance goals and conditions under the Plan, such performance goals and
other conditions will be deemed to be met if and to the extent so provided by
the Committee.
The foregoing notwithstanding, any benefit or right provided under this Section
9 in the case of any Non-409A Award shall be limited to those benefits and
rights permitted under Code Section 409A, and any benefit or right provided
under this Section 9 that would result in a distribution of a 409A Award at a
time or in a manner not permitted by Code Section 409A shall be limited to the
extent necessary so that the distribution is permitted under Code Section 409A.
For this purpose, the distribution of a 409A Award (i) triggered by a Change in
Control will occur within 60 days following a Change in Control if the Change in
Control also constitutes a change in the ownership or effective control of the
Company, or in the ownership of a substantial portion of the assets of the
Company, in each case, within the meaning of Code Section 409A(a)(2)(A)(v) and
the applicable regulations thereunder, otherwise distribution will occur at the
earliest time permitted under Code Section 409A without incurring additional
taxes or penalties; and (ii) triggered by a termination of employment with or
service to the Company or a subsidiary following a Change in Control by a
specified employee, within the meaning of Code Section 409A(a)(2)(B)(i), will
not occur until the first business day following the date that is six months
after such termination.
(b)    Definition of “Change in Control.” A “Change in Control” shall mean the
occurrence of any of the following:
(i)    when any “person” as defined in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) of the Exchange Act, directly or indirectly, becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of at least
40% of the Company’s Voting Securities; or
(ii)    the consummation of a transaction requiring stockholder approval for the
acquisition of the Company by an entity (e.g., a statutory merger in which the
Company’s securities are canceled) or for the purchase by an entity of
substantially all of the assets of the Company.
For purposes of the foregoing, neither “person” nor entity shall include the
Company, any subsidiary, Mafco or any benefit plan sponsored or maintained by
the Company or any subsidiary (including any trustee of such plan acting as
trustee). “Mafco” means each of (t) MacAndrews & Forbes Incorporated, its
successors and its direct and indirect subsidiaries and affiliates, (w)
Ronald O. Perelman, (x) The ROP Revocable Trust dated 1/9/2018, (y) any of the
directors or executive officers of MacAndrews & Forbes Incorporated or its
successors or (z) any of their respective Permitted Transferees. Furthermore, a
transaction, or acquisition pursuant to such transaction, shall not constitute a
“Change in Control” if immediately following such transaction:
(A) substantially all of the “persons” who were “beneficial owners” of the
Company’s Voting Securities immediately prior to the consummation of the
transaction continue to beneficially own, directly or indirectly, more than 50%
of the Voting Securities of the Continuing Company in substantially the same
proportions as their ownership immediately prior to such consummation of the
Voting Securities; and
(B) a majority of the directors of the Continuing Company were members of the
Board immediately prior to the consummation of the transaction.


12



--------------------------------------------------------------------------------




10.    General Provisions.
(a)    Compliance with Legal and Other Requirements. The Company may, to the
extent deemed necessary or advisable by the Committee and subject to Section
10(h) hereof, postpone the issuance or delivery of Stock or payment of other
benefits under any Award until completion of such registration or qualification
of such Stock or other required action under any federal or state law, rule, or
regulation, listing or other required action with respect to any stock exchange
or automated quotation system upon which the Stock or other securities of the
Company are listed or quoted, or compliance with any other obligation of the
Company, as the Committee may consider appropriate, and may require any
Participant to make such representations, furnish such information and comply
with or be subject to such other conditions as it may consider appropriate in
connection with the issuance or delivery of Stock or payment of other benefits
in compliance with applicable laws, rules, and regulations, listing
requirements, or other obligations. The foregoing notwithstanding, in connection
with a Change in Control, the Company shall take or cause to be taken no action,
and shall undertake or permit to arise no legal or contractual obligation, that
results or would result in any postponement of the issuance or delivery of Stock
or payment of benefits under any Award or the imposition of any other conditions
on such issuance, delivery or payment, to the extent that such postponement or
other condition would represent a greater burden on a Participant than existed
on the 90th day preceding the Change in Control.
(b)    Limits on Transferability; Beneficiaries. No Award or other right or
interest of a Participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party, or assigned or transferred by such Participant
otherwise than by will or the laws of descent and distribution or to a
Beneficiary upon the death of a Participant, and such Awards or rights that may
be exercisable shall be exercised during the lifetime of the Participant only by
the Participant or his or her guardian or legal representative, except that
Awards and other rights may be transferred for estate planning purposes to one
or more Beneficiaries or other transferees during the lifetime of the
Participant, and may be exercised by such transferees in accordance with the
terms of such Award, but only if and to the extent such transfers are permitted
by the Committee pursuant to the express terms of an Award agreement (subject to
any term and conditions which the Committee may impose thereon). A Beneficiary,
transferee, or other person claiming any rights under the Plan from or through
any Participant shall be subject to all terms and conditions of the Plan and any
Award agreement applicable to such Participant, except as otherwise determined
by the Committee, and to any additional terms and conditions deemed necessary or
appropriate by the Committee.
(c)    Adjustments. In the event that any large and non-recurring dividend or
other distribution (whether in the form of cash or property other than Stock),
recapitalization, forward or reverse split, Stock dividend, reorganization,
merger, consolidation, spin-off, combination, repurchase, share exchange,
liquidation, dissolution or other similar corporate transaction or event affects
the Stock such that an adjustment is determined by the Committee to be
appropriate or, in the case of any outstanding Award, necessary in order to
prevent dilution or enlargement of the rights of the Participant, then the
Committee shall, in such equitable manner as it may determine, adjust any or all
of (i) the number and kind of shares of Stock which may be delivered in
connection with Awards granted thereafter, (ii) the number and kind of shares of
Stock by which annual per-person Award limitations are measured under Section
5(b) hereof, (iii) the number and kind of shares of Stock subject to or
deliverable in respect of outstanding Awards and (iv) the exercise price, grant
price or purchase price relating to any Award or, if deemed appropriate, the
Committee may make provision for a payment of cash or property to the holder of
an outstanding Option (subject to Sections 10(h) and (i) hereof). In furtherance
of the foregoing, a Participant who has a legally binding right to compensation
under an outstanding Award shall have a legal right to an adjustment to such
Award if the Award constitutes a “share-based payment arrangement” and there
occurs an “equity restructuring” as such terms are defined under FASB ASC Topic
718. In addition, the Committee is authorized to make adjustments in the terms
and conditions of, and the criteria included in, Awards (including Performance
Awards and performance goals) in recognition of unusual or nonrecurring events
(including, without limitation, events described in the preceding sentence, as
well as acquisitions and dispositions of businesses and assets, including,
without limitation, a Change in Control) affecting the


13



--------------------------------------------------------------------------------




Company, any subsidiary or affiliate or other business unit, or the financial
statements of the Company or any subsidiary or affiliate, or in response to
changes in applicable laws, regulations, accounting principles, tax rates and
regulations or business conditions or in view of the Committee’s assessment of
the business strategy of the Company, any subsidiary or affiliate or business
unit thereof, performance of comparable organizations, economic and business
conditions, personal performance of a Participant, and any other circumstances
deemed relevant; provided that adjustments to Non-409A Awards will be made only
to the extent permitted under Code Section 409A. Furthermore, in the event of
the occurrence of any transaction or event as described in the preceding
sentence, the Committee, in its sole discretion, and on such terms and
conditions as it deems appropriate, may: (A) provide for the termination of any
Award in exchange for an amount of cash and/or other property with an aggregate
value equal to the value of such Award, as determined by the Committee in its
sole discretion; (B) provide that an Award shall be assumed by the successor or
survivor corporation, or a parent or subsidiary thereof, or shall be substituted
for by similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and applicable exercise or
purchase price, in all cases, as determined by the Committee; or (C) replace
such Award with other rights or property selected by the Committee.
(d)    Taxes. The Company and any subsidiary or affiliate is authorized to
withhold from any Award granted, or require a Participant to remit, any payment
relating to an Award, including from a distribution of Stock, or any other
payment to a Participant, amounts of withholding and other taxes due or
potentially payable in connection therewith, and to take such other action as
the Committee may deem advisable to enable the Company and Participants to
satisfy obligations for the payment of withholding taxes and other tax
obligations relating to any Award. This authority shall include authority to
withhold or receive Stock or other property and to make cash payments in respect
thereof in satisfaction of a Participant’s tax obligations, either on a
mandatory or elective basis, in the discretion of the Committee, or in
satisfaction of other tax obligations if such withholding will not result in
additional accounting expense to the Company. Other provisions of the Plan
notwithstanding, only the minimum amount of Stock deliverable in connection with
an Award necessary to satisfy statutory withholding requirements will be
withheld, unless withholding of any additional amount of Stock will not result
in additional accounting expense to the Company.
(e)    Changes to the Plan and Awards. The Board may amend, alter, suspend,
discontinue, or terminate the Plan or the Committee’s authority to grant Awards
under the Plan without the consent of stockholders or Participants, except that
any amendment or alteration to the Plan shall be subject to the approval of the
Company’s stockholders not later than the annual meeting the record date for
which is at or following the date of such Board action if such stockholder
approval is required by any federal or state law or regulation or the rules of
any stock exchange or automated quotation system on which the Stock may then be
listed or quoted, and the Board may otherwise, in its discretion, determine to
submit other such changes to the Plan to stockholders for approval; provided
that, without the consent of an affected Participant, no such Board action may
materially and adversely affect the rights of such Participant under any
previously granted and outstanding Award. (For this purpose, actions that alter
the timing of federal income taxation of a Participant will not be deemed
material unless such action results in an income tax penalty on the
Participant.) The Committee may waive any conditions or rights under, or amend,
alter, suspend, discontinue, or terminate any Award theretofore granted and any
Award agreement relating thereto; provided that the Committee shall have no
authority to waive or modify any Award term after the Award has been granted to
the extent the waived or modified term would be mandatory under the Plan for any
Award newly granted at the date of the waiver or modification; and provided
further, that, without the consent of an affected Participant, no such Committee
action may materially and adversely affect the rights of such Participant under
such Award. Without the prior approval of stockholders, the Committee will not
amend or replace previously granted Options in a transaction that constitutes a
“repricing.” For this purpose, a “repricing” means: (i) amending the terms of an
Option or SAR after it is granted to lower its exercise price, except pursuant
to Section 10(c) hereof; (ii) any other action that is treated as a repricing
under generally accepted accounting principles; and (iii) repurchasing for cash
or canceling an Option or SAR at a time when its exercise or grant price is
equal to or greater than the fair market value of the


14



--------------------------------------------------------------------------------




underlying Stock, in exchange for another Option, Restricted Stock, or other
equity, unless the cancellation and exchange occurs in connection with a merger,
acquisition, spin-off or other similar corporate transaction. A cancellation and
exchange described in clause (iii) of the preceding sentence will be considered
a repricing regardless of whether the Option, Restricted Stock or other equity
is delivered simultaneously with the cancellation, regardless of whether it is
treated as a repricing under generally accepted accounting principles, and
regardless of whether it is voluntary on the part of the Option holder.
(f)    Limitation on Rights Conferred under Plan. Neither the Plan nor any
action taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or a subsidiary or affiliate, (ii) interfering
in any way with the right of the Company or a subsidiary or affiliate to
terminate any Eligible Person’s or Participant’s employment or service at any
time, (iii) giving an Eligible Person or Participant any claim to be granted any
Award under the Plan or to be treated uniformly with other Participants and
employees, or (iv) conferring on a Participant any of the rights of a
stockholder of the Company unless and until the Participant is duly issued or
transferred shares of Stock in accordance with the terms of an Award.
(g)    Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant or obligation to deliver
Stock pursuant to an Award, nothing contained in the Plan or any Award shall
give any such Participant any rights that are greater than those of a general
creditor of the Company; provided that the Committee may authorize the creation
of trusts and deposit therein cash, Stock, other Awards or other property, or
make other arrangements to meet the Company’s obligations under the Plan. Such
trusts or other arrangements shall be consistent with the “unfunded” status of
the Plan unless the Committee otherwise determines with the consent of each
affected Participant. The trustee of such trusts may be authorized to dispose of
trust assets and reinvest the proceeds in alternative investments, subject to
such terms and conditions as the Committee may specify and in accordance with
applicable law.
(h)    Certain Limitations on Awards to Ensure Compliance with Code Section 409A
. For purposes of the Plan, references to an Award term or event (including any
authority or right of the Company or a Participant) being “permitted” under Code
Section 409A mean, for a 409A Award, that the term or event will not cause the
Participant to be liable for payment of interest or a tax penalty under Code
Section 409A and, for a Non-409A Award, that the term or event will not cause
the Award to be treated as subject to Code Section 409A. Other provisions of the
Plan notwithstanding, the terms of any 409A Award and any Non-409A Award,
including any authority of the Company and rights of the Participant with
respect to the Award, shall be limited to those terms permitted under Code
Section 409A, and any terms not permitted under Code Section 409A shall be
automatically modified and limited to the extent necessary to conform with Code
Section 409A. For this purpose, other provisions of the Plan notwithstanding,
the Company shall have no authority to accelerate distributions relating to 409A
Awards in excess of the authority permitted under Code Section 409A, any
distribution subject to Code Section 409A(a)(2)(A)(i) (separation from service)
and the applicable regulations thereunder to a “specified employee” as defined
under Code Section 409A(a)(2)(B)(i), shall not occur earlier than the earliest
time permitted under Code Section 409A(a)(2)(B)(i) and the applicable
regulations thereunder, and any authorization of payment of cash to settle a
Non-409A Award shall apply only to the extent permitted under Code Section 409A
for such Award. Non-409A Awards that are “grandfathered” under Section 409A and
that, but for such grandfathered status, would be deemed 409A Awards shall be
subject to the terms and conditions of the Plan as amended and restated as of
May 5, 2005 other than Sections 6(b)(ii) and 6(c)(ii), provided that if any
provision adopted by amendment to the Plan or an Award Agreement after October
3, 2004, would constitute a material modification of a grandfathered Non-409A
Award, such provision will not be effective as to such Award unless so stated by
the Committee in writing with specific reference to this provision of Section
10(h). To further ensure compliance with the requirements of Code Section 409A,
Awards other than grandfathered Awards shall be subject to the Company’s Section
409A Compliance Rules, if any. The Company makes no representations or
warranties as to the tax treatment of any Award under Code Section 409A or
otherwise. The Company shall have no obligation under this Section 10(h) or
otherwise to take any action (whether or not described herein) to avoid the
imposition of taxes, penalties or interest under


15



--------------------------------------------------------------------------------




Code Section 409A with respect to any Award and shall have no liability to any
Participant or any other person if any Award, compensation or other benefits
under the Plan are determined to constitute non-compliant “nonqualified deferred
compensation” subject to the imposition of taxes, penalties and/or interest
under Code Section 409A.
(i)    Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements as it may deem desirable.
(j)    Payments in the Event of Forfeitures; Fractional Shares. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash or other consideration, the Participant
shall be repaid the amount of such cash or other consideration. No fractional
shares of Stock shall be issued or delivered pursuant to the Plan or any Award.
The Committee shall determine whether cash, other Awards or other property shall
be issued or paid in lieu of such fractional shares or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated.
(k)    Awards to Participants Outside the United States. The Committee may
modify the terms of any Award under the Plan made to or held by a Participant
who is then resident or primarily employed outside of the United States in any
manner deemed by the Committee to be necessary or appropriate in order that such
Award shall conform to laws, regulations, and customs of the country in which
the Participant is then resident or primarily employed, or so that the value and
other benefits of the Award to the Participant, as affected by foreign tax laws
and other restrictions applicable as a result of the Participant’s residence or
employment abroad shall be comparable to the value of such an Award to a
Participant who is resident or primarily employed in the United States. An Award
may be modified under this Section 10(1) in a manner that is inconsistent with
the express terms of the Plan, so long as such modifications will not contravene
any applicable law or regulation or result in actual liability under Section
16(b) of the Exchange Act for the Participant whose Award is modified.
(l)    Governing Law. The validity, construction and effect of the Plan, any
rules and regulations under the Plan, and any Award agreement shall be
determined in accordance with the Nevada Revised Statutes, the contract and
other laws of the State of Nevada without giving effect to principles of
conflicts of laws, and applicable federal law.
(m)    Preexisting Plan. Upon stockholder approval of the Plan as of the
Effective Date, no further grants of Awards will be made under the Preexisting
Plan
(n)    Authorization of Option Exchange. At June 7, 2011, the Company’s
stockholders approved the authorization of a “value-for-value” exchange of
certain outstanding Options for Deferred Stock. Such approval met the
requirements of Section 10(e) of the Plan (relating to “repricing”
transactions). Any Option exchange implemented under this authorization must be
commenced prior to the Company’s Annual Meeting of Stockholders in 2012, and
must conform to the terms of the option exchange as described in the Company’s
Proxy Statement dated April 25, 2011 (subject to any permitted modifications as
described in such Proxy Statement). For purposes of Sections 4(a) and (b), any
shares deliverable or delivered in connection with Deferred Stock granted in
exchange for Options in such option exchange shall not be counted against the
limitation on shares available for delivery in connection with Full-Value
Awards, but will be counted against the aggregate limit on shares available for
delivery under the Plan.
(o)    Plan Merger. At the Plan Merger Date, the Legacy WMS Plan was merged with
the Plan. The effects of this merger are:


16



--------------------------------------------------------------------------------




(i)    shares reserved and available under the Legacy WMS Plan are incorporated
into the reserved Shares under this Plan and available for Awards, as provided
in Section 4 above;
(ii)    the authorization for further grants under the Legacy WMS Plan (as a
separate plan) is terminated; and
(iii)    outstanding awards under the Legacy WMS Plan are deemed to be Awards
under the Plan; provided, however, that the terms and conditions of such Awards
are not modified as a result of the merger of the Legacy WMS Plan into the Plan.
In order that the terms and conditions of such Awards are not changed, the
Legacy WMS Plan (subject to Section 10(p)(ii) above) shall be deemed to be a
sub-plan under the Plan for so long as any Award originally granted under the
Legacy WMS Plan remains outstanding, and any agreement evidencing or governing
such an Award shall be deemed to be an agreement under this Plan. If a term or
condition specified in other provisions of this Plan is inconsistent with a term
or condition of such an outstanding Award as in effect immediately before the
Plan Merger Date, the term or condition of such outstanding Award shall govern,
unless the Award is modified by the Committee by action specifically referencing
the modified Award and taken on or after the Plan Merger Date.
(p)    Legacy Bally Plan. As of the Plan Consolidation Date, the Legacy Bally
Shares was consolidated with and subjected to the same terms as the other
reserved Shares under this Plan. The effects of this consolidation are:
(i)    the Legacy Bally Shares are available for Awards to Eligible
Participants, as provided in Section 5 above, and are subject to Section 4 of
the Plan; and
(ii)    Legacy Bally Awards and other awards granted in respect of Legacy Bally
Shares prior to the Plan Consolidation Date (collectively, “Bally Plan Awards”)
will continue to be Awards under the Plan, and the terms and conditions of such
Awards are not modified as a result of the consolidation. In order that the
terms and conditions of such Awards are not changed, the Legacy Bally Plan shall
be deemed to be a sub-plan under the Plan for so long as any Bally Plan Award
remains outstanding, and any agreement evidencing or governing such an Award
shall be deemed to be an agreement under this Plan;
provided that, as of the Effective Time, no further grants of equity awards will
be made under the Legacy Bally Plan. If a term or condition specified in other
provisions of this Plan is inconsistent with a term or condition of such an
outstanding Award as in effect immediately before the Plan Consolidation Date,
the term or condition of such outstanding Award shall govern, unless the Award
is modified by the Committee by action specifically referencing the modified
Award and taken on or after the Plan Consolidation Date.
(q)    Plan Effective Date and Termination. The Plan was adopted by the Board of
Directors on April 24, 2003 and became effective upon its approval by the
Company’s stockholders on the Effective Date. The Plan was amended and restated
upon its approval by the Company’s stockholders on each of June 14, 2005, June
10, 2008, June 17, 2009, June 7, 2011, June 11, 2014, and June 10, 2015, and
further amended, effective January 10, 2018, in connection with the Company’s
reincorporation. Unless earlier terminated by action of the Board of Directors,
the Plan will remain in effect until such time as no Stock remains available for
delivery under the Plan and the Company has no further rights or obligations
under the Plan with respect to outstanding Awards under the Plan; provided,
however, that no new Awards may be granted more than ten years after the date of
the latest approval of the Plan by stockholders of the Company.




17

